Citation Nr: 1522452	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Samuel K. Richardson, Agent


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1983 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2013, and July and October 2014, the Board remanded the issues on appeal to schedule the Veteran for a videoconference Board hearing.  Following the development directed by the Board in October 2014, the Veteran withdrew this request in writing in a November 2014 communication.  38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that further development is necessary to adequately consider the claims.  VA medical records dated from July 2009 through November 2012 have been associated with the record.  However, in correspondence received in April 2013, the Veteran submitted a VA record from the Crown Point, Indiana VA Outpatient Clinic (VA OPC) dated in December 1994 pertaining to neurological evaluation for a "disorder of sleep," along with a private medical record dated in 1993 noting prescription of a sleep study for apparent sleep apnea.  The additional VA record provided by the Veteran dated in 1994 indicates that there are likely additional outstanding VA medical records preceding those currently of record that pertain directly to the sleep apnea and CFS claims on appeal.  Accordingly, those issues should be remanded in an attempt to obtain them.  See 38 U.S.C.A. § 5103A(c) (West 2014) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 
A VA memo dated in October 2009 documents that the Veteran's service treatment records were unavailable, the record indicating that the AOJ's requests for them were unfruitful and that the Veteran had lost them following his discharge.  However, the Veteran's service treatment records (STRs) were associated with the claims file following the latest Supplemental Statement of the Case (SSOC).  As such, the AOJ must readjudicate all three issues in light of the newly associated service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records dating prior to July 5, 2009, to include any records from the Crown Point, Indiana VA OPC and associate them with the claims file.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



